Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 11, 2020

                                          No. 04-19-00899-CV

                                  IN RE Corey Michael MANSOUR

                                    Original Mandamus Proceeding 1

                                                 ORDER

       On January 10, 2020, relator filed a petition for writ of mandamus. We withdraw our
opinion and order dated February 5, 2020. After considering the petition and the record, this court
concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on March 11, 2020.



                                                                   _____________________________
                                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2020.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2012-CI-13803, styled In the Interest of C.B.M. and C.M.M., Children,
pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Angelica Jimenez presiding.